Dissenting Opinion by
Me. Justice Musmanno:
I find myself somewhat trammeled in preparing my dissent in this case because the Majority of the Court did not write an opinion of its own, but accepted almost wholly the opinion of Judge Losan Lewis of the Court of Common Pleas of Allegheny County. Judge Lewis is a jurist of distinguished qualifications and, if I may allow myself a personal reference, he is a close and respected friend. I agree with my colleagues here that Judge Lewis wrote an able opinion. I will go further and say that he wrote a brilliant opinion. The only difficulty about it, as I see it, is that he deviated from a decision rendered by this Court quite recently on the very same subject.*
*520In writing this Dissenting Opinion, however, I shall address myself to my colleagues and not to Judge Lewis. The members of the Court below did their duty as they saw it. The writer of their opinion was exhausting in his research, profound in his analysis, and his expression has imprinted in the records of this Court a product of high literary merit. If the Court below erred in interpreting existing law it devolved upon this Court to discern the deviation and make the necessary adjustment.
Standing on the high plateau of review, isolated from the smoke of battle of nisi prius, and unencumbered by contending parties importuning for rapid decisions, it could be assumed that this Court would, with the employment of meditation and the application of reflection, repair the rent in the fabric of stare decisis and once again make whole the pattern of justice under law. But this Court failed to assume that burden. It made no attempt to explain why in February, 1953, it resolved an issue, which we will shortly consider, one way, and, today, decided the same, identical issue in a wholly different way. In February, 1953, this Court expounded in convincing language that under certain circumstances the word “war” does not mean war. Today it declares that in exactly the same circumstances, it does mean war. In February, 1953, it announced that the Korean conflict was not a war. Today it announces that it was a war. Non-lawyers who might try to reconcile our decision of 1953 with the decision of this moment would not corrugate their brows one-half as much as lawyers and judges who will devote themselves to the same Herculean effort of *521attempted reconciliation. Let us now proceed to the objective facts in the litigation at hand.
On March 30, 1948, Francis R. Thomas, Jr., purchased from the defendant Metropolitan Life Insurance Company an insurance policy which provided for the payment of double indemnity benefits in the event his death resulted from “bodily injuries caused solely by external, violent, and accidental means, and that such death shall not have occurred ... (f) as a result of an act of war.”
The insured v/as killed in action on October 27,1952, and his father, the beneficiary, applied for double indemnity benefits which were refused by the insurance company on the averred basis that Francis Thomas, Jr., came to death “as a result of an act of war.” The beneficiary filed suit for $5,000, the amount involved. The lower Court entered judgment for the defendant insurance company and this appeal followed. There is only one question before us, and that is: Did Francis Thomas, Jr., die as the result of an act of war?
It would be difficult to conceive of a more realistic and genuine war scene than the one in which Francis Thomas met his death. As a United States Marine engaged in action against enemy forces in Korea, while his company was under heavy mortar and artillery fire, he advanced on the foe with rifle and grenade and was struck down by an exploding enemy grenade. There is no doubt that Francis Thomas was killed in battle. Was that battle-death the kind of death which was excluded from the insurance policy of which the plaintiff in this case is the beneficiary? The answer to that question is not to be found alone amid the smoke and acrid smell of gunpowder on the bleak, cold Korean hill which witnessed the heroic and glorious death of Francis Thomas. It is to be found also in the carpeted, comfortable, and commodious offices of the Metrópoli*522tan Life Insurance Company where its skilled, expert, and experienced lawyers drafted the contract -which was to become the insurance policy purchased by 17-year-old Francis Thomas. What did these lawyers have in mind when they said that their company would not pay double indemnity in the event the insured came to his death as the result of an act of war? What language did they employ in expressing the contingency under which the company would not be required to pay the additional sum stipulated in the policy? They knew that under Article I, Section 8, Clause 11, of the United States Constitution, only Congress can declare war and that, therefore, a state of war can come into being only when the elected representatives of the people of the United States by suitable legislation so pronounce. Thus, in preparing the formal instrument which was to bind their master, the lawyers would naturally adopt formal language and we can only conclude that when they used the word “war” they could only mean war in its constitutional sense.
Was the Korean conflict, then, war in its constitutional sense?
The answer is No.
On February 20, 1951, the Committee on Foreign Affairs of the United States House of Representatives declared: “No declaration of war has been made by the Congress. The President has not proclaimed a state of war, nor have the North Korean or Chinese Communist authorities.”
While very interesting, it is rather a profligate expenditure of words to discuss what is meant by war. We all know that there can be the taking of life, destruction of property, and draining of resources in rebellions, expeditions, insurrections and raids which suggest war and which certainly feature warlike activities, but when we speak constitutionally, and a *523Court has no right to speak otherwise, war can only mean a war declared to he such hy Congress. And we know that Congress did not declare war on the Poe in Korea. No matter how strange it might seem that the United States conld have waged so serious a contest of arms as that which ensanguined the entire Korean Peninsula, and yet the contest not become a state of war, the fact still remains that Congress did not declare war — and only Congress can declare war. The Metropolitan Life Insurance Company’s legal staff knew that when they expressed a certain contingency through the medium of the word “war,” only a certain legal status could result from the use of that word, and the Metropolitan Life Insurance Company must be held accountable for the employment of that word in its formal and documentary sense. If the Metropolitan legal staff had wanted to exclude conflicts which were not constitutionally declared wars, they could have done this clearly, neatly, and easily. All they had to do was to add after the word, “war,” the words “declared or undeclared.” But they did not do this and we have no authority to excuse that omission by speculation or rationalization, or, least of all, on some arbitrary theory which saves the company from a voluntarily assumed contractual obligation.
What is war and what is not war has been decided by the Courts of the nation so often that no lawyer, or insurance policy drafter, can plead ignorance on the subject. Let us consider the case of West v. Palmetto State Life Ins. Co., 202 S.C. 422.* There, the insured, *524a ship captain, was killed at Pearl Harbor on December 7, 1941. His insurance policy carried the provision that double indemnity for accidental death would not be payable in the event death should occur while the insured was “engaged in military or naval service in time of war.” The insurance company refused payment, urging that the Pearl Harbor engagement certainly was war. The Supreme Court of South Carolina rejected the contention, declaring that the Japanese aerial assault on December 7, 1941, “did not constitute war in the legal sense or within the meaning thereof intended in the policies.” After quoting various authorities, the Court said: “It is seen from the foregoing authorities that the declaration by Congress of war on Japan on December 8 was the only legal way in which this country could be placed in a state of war with that aggressor nation. The Constitution so provides, Art. 1, §8, supra. That the policy contracts were entered into by the parties in contemplation of that clear law, and subject to it, cannot be denied; and they are bound by it.”*
Everyone knows that Pearl Harbor represented one of the most fearful battle disasters of all time. We lost battleships, cruisers, destroyers, dry docks, plane tenders, planes and suffered in killed some 2500 officers and men as well as hundreds of wounded. Nonetheless, in the eyes of the Constitution, the Pearl Harbor debacle was not war.
This is not fine-spun reasoning. It is jurisprudence which makes for order and regularity in an intelligent commonwealth of intelligent people. The Constitution has spelled out what is war, and it devolves upon lawyers, judges, and businessmen to adjust their affairs and their language accordingly. There is no hardship *525involved in this, since, as indicated, insurance companies may exclude payment for deaths arising from undeclared wars by simply adding the words “undeclared war.” Is that asking too much?
What is war? The Majority makes of it a very complicated, elusive thing. Corpus Juris defines it quite simply. It is “an armed struggle carried on between two political bodies each of which exercises de facto authority over persons within a determinate territory, and its existence is determined by the authorized political department of the government. So, lawful war can never exist without the actual concurrence of the war-malcing power, but may exist prior to any contest of the armed forces. The courts are bound by a declaration or determination by the proper department of government that a war exists, while until there has been such a declaration or determination the courts cannot take judicial notice of the existence of a war by their government.” (87 C.J. 336)
It is of no help to us in considering the problem before us to look at English cases, because England does not have a written constitution as we have. Nor is it particularly helpful to cite cases which arose during our Civil War because that period was a most abnormal one, with the government itself being challenged and threatened with destruction.
In view of what has been said, therefore, it must be obvious that the use of armed forces in itself does not, under American law, constitute war. From 1798 to the present time the United States has sent armed forces abroad over 150 times. Many of these enterprises involved nearly every aspect of war but they were never recognized officially, judicially, or historically as war. In the expedition against the Barbary States in 1801-05 and 1815, in the expedition against Mexico in 1914-17, in the Boxer Expedition in China, *526and the many Nicaraguan Marine expeditions, there were movements of troops, firing of artillery and small arms, skirmishes, battles, captures, loss of life and infliction of wounds, but constitutionally, documentarily, and governmentally, none of these martial ventures has been recorded as War. A state of war brings into being rights and liabilities of such a serious and solemn character that the framers of the Republic wrote into the Constitution the wise provision that only Congress can declare a state of war.
In attempted support of its position that there can be a state of war without a declaration by Congress to that effect, the Majority cites the case of Hamilton v. McClaughry, 136 F. 445, stating that the Court in that case “held that the Boxer Rebellion in 1900 was a war.” The decision in that case made no determination on the status of the Boxer Rebellion as war in the constitutional or de facto sense. The case had to do with court-martial proceedings involving the military trial of an American soldier who killed another American soldier in China at the time of the stationing of American troops in that country to protect the American legation. The District Court of the United States simply held that at the time of the murder, “there prevailed in China a condition of war, within the spirit and intent of the fifty-eighth article of war,” thus giving jurisdiction to the military tribunal.
It is not for the courts to appraise a military situation and from it decide whether a state of war exists or does not exist. We do not have the facilities and certainly not the authority to count the divisions employed, ascertain the calibre of the guns in action, estimate the tanks in movement, calculate the intensity of the air power in the skies, and, from it all, decide in any given situation, if the United States is at war. We have only one measuring rod to use in determin*527ing whether a martial situation has reached the point of war, and that is when Congress declares that it has reached that point. For reasons which are not for us to question or even to consider, Congress, in the exercise of its constitutional prerogatives, decided not to bring the Korean conflict within the boundaries of War. Are we now a super-Congress to say that, despite the fact that Article I, Section 8, Clause 11, of the Constitution was never employed in determination of the Korean conflict, we, the Supreme Court of Pennsylvania, will nevertheless legislate that contest at arms into constitutional war? If so, where do we derive such authority?
Once this Court begins to decide what is war and what is not war, disregarding the clear and mandating language of the United States Constitution, chaos has thrust its head under the tent of governmental order and responsibility. In point of ineradicable fact and historical unbudgeability we decided only four years ago that we do not have the power. If it has sprouted in the quadrennium, who sowed the seed and where?
On February 14, 1953, in the case of Beley v. Pennsylvania Mutual Life Insurance Co., 373 Pa. 231,* we solemnly and unequivocally declared that the Korean conflict was not war. Chief Justice PIora.ce Stern, speaking for the Court, said with noonday clarity: “The existence or non-existence of a state of war is a political, not a judicial question, and it is only if and when a formal declaration of war has been made by the political department of the government that judicial cognizants may be taken thereof.”
We, therefore, decided in the Beley case, in 1953, that the Korean expedition was not war. Why do we *528now, in 1957, say it was war? The revered United States Supreme Court Justice Jackson, commenting on the fact that the parties in a certain case* had changed positions after the legal action had been begun, made the unique observation: “In this Court the parties changed positions as nimbly as if dancing a quadrille.” Paraphrasing Justice Jackson, I would say that this Court has demonstrated the same terpsichorean agility in taking up today a position diametrically opposed to the one it held four years ago. How are lawyers to advise their clients on their rights under insurance policies when the highest court in the Commonwealth, on that subject, emulates the inconsistency of the weathervane and the irresoluteness of Cynthia?
In the 1953 case, the insured, Andrew Beley, was also 17 years of age when he took out his policy. He also became a soldier, he also sailed for distant Korea, and he also met a valorous death on the battlefields of Korea. His policy also excluded payments to his beneficiary in the event he was killed in military service in time of war. We heard extended argument on the Beley case, the lawyers filed illuminating briefs, and eventually this Court, after extensive study and full deliberation, concluded that Beley’s mother was entitled to the benefits stipulated in the policy because her son was not killed in that kind of war intended in the policy, namely, a constitutionally declared war. Why, now, four years later, do we deny similar benefits under a similar insurance policy taken out by Francis Thomas, Jr. If the Korean conflict was not war when Andrew Beley was killed on March 7, 1951, why was it war on October 27, 1952, when Francis Thomas was killed? The locale was the same in both *529cases — Korea; the antagonists were the same, the United Nations versus North Korea and its Chinese allies; the object of the United States was the same, the execution of a decision of the United Nations of which it formed an integral part. Where is the difference between the two cases? Blood was pouring in 1951 as it was in 1952 over the desolate Korean landscape. Why was it not war for Beley but war for Thomas?
The Majority attempts to rationalize the Korean conflict into a war by arguing that the attack by the Communists on the United Nation forces constituted an attack on the sovereignty of the United States. Specifically it says: “When the North Koreans and the armies of the Peoples Republic of China by force of arms invaded the territory of the Republic of Korea, which we guaranteed should remain inviolate, they were making an attack on the sovereign power of the United States to lawfully enter into alliances and to carry out its commitments to guarantee a peaceful world.”
In the early part of 1941 German submarines attacked the American ship Robin Moor. On September 11, 1941, they sank the Sessa, also flying the American flag. In the same month the Pink Star was attacked off Iceland. In October the tanker I. G. White and the freighter Lehigh were torpedoed in the North Atlantic, all outside the war zone proclaimed by the Germans themselves. In October, 1941, the Germans heavily damaged the United States destroyer Kearney, and on October 30, 1941, they torpedoed the U.S.S. Reuben Jones, which sank with considerable loss of life. All these torpedoings were attacks on the flag of the United States, they were assaults on the sovereignty of the United States, but they did not constitute war. They were acts of war, but they did not of themselves establish a state of war, because only Congress could do that.
*530But if, arguendo, the Communist offensive in Korea transformed the Korean expedition into war when Francis Thomas was killed, why did it not accomplish the same legal metamorphosis when Andrew Beley was killed? Did the United States enjoy less sovereignty when Beley stopped an enemy’s bullet than when Thomas received a grenade in his vitals?
But argue as much as the Majority may, about the Communist attack on United States sovereignty converting the United Nations action in Korea into an American war, no amount of argumentation, no line of reasoning, no type of logic can cut away the mountain range in its path that this very Court planted on February 14, 1953, when it proclaimed, in whatever tones of thunder a sovereign Court can proclaim, that: “It is clear that the action being waged in Korea is not a ‘war’ within what may be termed the ‘constitutional’ or ‘legal’ sense of that term.”
If the Majority here had said that it was overruling the Beley decision, then at least it would be consistent with what it is doing in the present case; and, in any event, the legal profession would know in what direction the weathervane was pointing. But this Court does not overrule the Beley decision. It stands by it, and attempts to distinguish it from the case at bar. But in doing so, it undertakes the hopeless task of differentiating between Boland and Oliver. Thus, it points out that in the Beley insurance policy the exclusionary phrase read: “Time of war,” whereas in the Thomas policy the exclusionary phrase reads: “act of war.” Is that a difference? The Majority says that Beley was not killed in time of war (Korean), but that Thomas was killed by an act of war (still Korean). Would Aristotle approve of that kind of logical differentiation?
*531It is to be noted that in his whole admirable exposition of the issue involved in the Beley case, Chief Justice Stern did not once mention the phrase “time of war,” except to quote it from the insurance policy. He did not analyze or define the word “time” as it appears in the phrase “time of war.” He considered and discussed only the word “war,” which, obviously, is the catalytic agent in the whole alembic of discussion. In the very first sentence of his opinion, Chief Justice Stern asked: “Is the present struggle in Korea a ‘war’ within the meaning of that term as employed in a certain life insurance policy?” Speaking for the Court he answered that question No. Why does the Court today answer the same question Yes?
In affirming the lower Court’s decision denying payment of insurance benefits to the plaintiff, this Court argues that Francis Thomas’s death was an “act of war” and thus falls within the interdicting provision in the policy which uses the same phrase. We have seen that so far as the courts are concerned, the word “war” means constitutional war; it means congressionally declared war. It cannot mean anything else. We said so on February 14, 1953. The Constitution of the United States says so. Do we need any higher authority? Thus, the phrase “act of war” must be read “act of constitutional war.” Since the Korean conflict is not a constitutionally declared war, that fact should of itself demonstrate that the exclusionary provision in the policy is inoperative. However, since the Majority discusses at length the phrase “act of war,” candor requires comment on the Majority’s use of those words.
We know what “war” is. What is “act”? Standing alone, the word “act” is practically rudderless unless, of course, we are referring to a law passed by a legislative body or the division of a stage play. But *532the word “act,” when it forms part of a phrase, can be one of a thousand things. It can be an act of kindness, an act of mercy, an act of anger, an act of charity, an act of reprisal, an act of bankruptcy, an act of sale, the act of a human being, the act of a chimpanzee, the act of an elephant, the act of a mosquito, but in each instance Avhere the act is the product of something else, it is the something else which dominates the phrase. In “act of war” it is “war” which controls and gives substance to the entire phrase. The base of the prepositional phrase, “war” is what imparts significance and precision to the antecedent noun, “act.”
As the base of the prepositional phrase under discussion, “war” thus becomes the foundation, the bedrock of the pyramid of meaning; it is the granitic bottom Avhich upholds the entire superstructure. Therefore, it is apparent that the cardinal error in the Majority’s Opinion is that it hinges the explanation of its decision on the word “act,” when the emphasis, of course, should be on the Avord, “Avar.” The Majority pitches its tent of reasoning on the apex of the pyramid, instead of on the firm ground which supports the pyramid. Naturally, resting on so precarious a scaffolding, the whole rationalization of the Majority must fall when touched by the lance of logic or jostled by the probing rule of grammatical analysis.
But the Majority will say that it is not dividing “act” from “Avar,” and that it uses the entire phrase “act of Avar” as one indivisible concept. But Avhat concept does the Majority have in mind? In narrating how Francis Thomas was killed, the Majority describes act of war in the sense of an incident of Avarfare. And there is a meaning as wide as the ocean between war and warfare. Every arrow shot by Indians against frontiersmen was an act of warfare but it was not War; every cannon ball fired across the bow *533of a merchantman by pirates was an act of warfare but not War; every shooting up of a border town by bandits crossing the Rio Grande was an act of warfare but it was not War. When the United States Army drove the so-called “Bonus Army” from Washington in the very shadow of the Capitol dome, the Army used rifles, bayonets, flame throwers, and the full equipage of war, but no one referred to this act of warfare as War. In the Whiskey Rebellion and Shay’s Rebellion there were acts of warfare, but no writer of American history has ever called either of those uprisings War.
The phrase “act of war” in itself has many meanings. It may mean a casus belli, it may mean an incident of warfare, it may mean a formal situation which of itself presupposes a state of war, it may mean a provocation of war, it may mean a maneuver short of war, it may mean an uncompleted effort at war. An act of war may precede a declaration of war, and yet not be part of war, it may follow a termination of war and still not be part of war, it may be committed by an irresponsible agent of government and, upon suitable disavowal by the heads of government, is no longer considered as an act of war.
The meaning to be assigned to “act of war” in any given connection naturally depends on the context in which it is used. Beley was killed by an act of war in that he was killed through an incident of warfare. Thomas was also killed by an incident of warfare. And if we allowed payment of insurance benefits, which we did, when Beley was killed by an incident of warfare, which is certainly within the generic scope of “time of war” (mentioned in the Beley policy), why do we withhold payment in the Thomas killing?
In denying payment on the Thomas policy, the Majority uses the phrase “act of war” synonymously with “warlike act.” However, the insurance company policy-*534drafters did not so nse “act of Avar.” If the insurance company intended “act of Avar” to mean “warlike act”, it would exclude payments even if a soldier were accidentally killed during peacetime maneuvers because such a death would certainly have resulted from a warlike act. But not even the insurance company would argue that it could legally deny payments in such a situation. But if it still be insisted that the insurance company intended “act of Avar” to be synonymous with “warlike act,” then it must be admitted that the phrase “act of Avar” is at least capable of both interpretations: (1) a warlike act, and, (2) an eA^ent performed in a state of war. That being so, and it is irrefutable that it is so, then, under the rules of contract construction, Avhich Avill be discussed later, the contract must be interpreted in favor of the insured.
I have said that “act of Avar” has many meanings, and unless the phrase is used precisely and in a setting which identifies the significance intended by the phrase, inextricable confusion will result. For instance, in its discussion, the Majority uses the phrase “act of war” in many varied ways. but it attempts to synonymize them all into one identical meaning. Thus, it speaks of the sinking of the Lusitania as an act of Avar; it speaks of Pershing’s expedition into Mexico as an act of war; it speaks of Thomas’s death as an act of war. These three episodes differ as much from one another as if they happened on three individual planets. The sinking of the Lusitania was a casus belli; the Pershing Punitive Expedition was a reprisal which did not eA^entuate in war; the killing of Thomas was an incident of warfare. The Majority speaks of the bombing of the Panay, the explosion of the TJ.S.S. Maine, the Boxer Rebellion in China, the air attack on Rotterdam, and the destruction of WarsaAV, all as acts of Avar. But certainly those acts of Avar cannot be equated with *535the act of war made up of the isolated incident of one soldier’s hurling a grenade against another soldier on the battlefield of an undeclared war. In the Pershing Punitive Mexican Expedition, and the Panay, Maine, Lusitania, Rotterdam, and T/arsaw events, the actions of sovereign nations were involved. Those acts of war can have no possible relationship to hand-to-hand combat between tAVO soldiers.
The Majority Opinion states: “Justice Musmanno in his [concurring] opinion in the Beley case, supra, made a clear distinction between a ‘state of war’ and ‘an act of war’, when he said: ‘There can be acts of Avar Avithout there being a state of war. Beley was killed by an act of Avar but not in a state of war.’ ”
When the Avriter of this Opinion made the above quoted statement he Avas not distinguishing between an “act of war” and a “state of war.” He was showing that an act of war may occur during a state of war as well as outside a state of war. Thus, as I have already shoAvn, the sinking of the United States destroyer Reuben Jones was an act of war, but it did not occur during a state of war. The bombing of Pearl Harbor was an act of war but it did not occur during a state of war. The fact that I stated that Beley was killed by an act of Avar establishes that I regarded this particular act of Avar (and the phrase was here used in the sense of an incident of warfare) was not excluded by the insurance policy. I maintained that the act of war which killed Beley did not deprive his mother of benefits under the insurance policy, as I maintain today that the act of war which killed Thomas does not deprive his father of benefits under the insurance policy. I agreed Avith the Majority in the Beley case because it said that the Korean conflict was not a war and it authorized payment of insurance payments, and I disagree Avith the Majority in the case of today because, con*536trary to what it said four years ago, it now holds that the Korean conflict was a war.
The Majority says further in its opinion: “If it is true that Beley was killed by an act of war, then it would seem that Francis R. Thomas, Jr., the insured in the instant case, also met his death by an act of war. Both met their death in Korea by enemy action.”
I agree with this statement completely, and the inevitable question follows: If this Court found that Beley was killed by an act of war and it affirmed the payment of insurance benefits, why does it now, finding that Thomas was also killed by the same kind of an act of war, deny the payment of insurance benefits? How does the death of Thomas differ from the death of Beley? As the Majority well says: “Both met their death in Korea by enemy action.” But how does the Majority explain the fact that in 1953 when it found that Beley was killed by enemy action, it authorized payment of insurance benefits, but today that it finds Thomas was killed by the same enemy action, it refuses payment of insurance? Where is the consistency? Where is the logic? Where is the law? Where is the justice? The lawyer for the plaintiff in this case has my earnest sympathies because I can understand to what straits he will be put in trying to explain to his client (who, of course, must know about the Beley case), why the Beley family was entitled to insurance benefits but the Thomas family is not entitled to insurance benefits, when the Supreme Court of Pennsylvania specifically says and admits that both boys “met their death in Korea by [the same] enemy action.”
To allow the defendant insurance company in the case at bar to escape liability is to put a premium on contractual looseness. In the Beley case, Chief Justice Stern said: “A policy of life insurance is a highly technical instrument, drawn up presumably with me*537tieulous care by legal experts on behalf of the Insurance Company, and who not only intend to use all terms in their legal sense but know how to accomplish that result; it may be assumed, therefore, that if defendant had here meant to invest the term ‘war’ with a broader connotation than its ‘constitutional’ or ‘legal’ intendment, it would have effected this by the addition of words indicating such an intention, as, for example, ‘declared or undeclared’ war.” We thus ruled that if an insurance company prefers to use language which makes it liable under certain conditions, when it could by a slight modification exonerate itself from such liability, it uses such language at its peril. Why does that rule not apply in the present Thomas case?
If the Majority does not accept my view that the Thomas insurance policy does not exclude the payment of certain benefits when the insured is killed in an undeclared war, it certainly must agree, by the very length of its opinion, that there is some ambiguity in the policy as to what it actually means. Under those circumstances should not the policy be interpreted most favorably to the insured?
Of all contracts, the insurance policy should be the most clearly worded. When a person purchases a policy with benefits payable to those he loves, he wants to give to those endeared ones not a sword with which to fight a bitter and costly legal battle, but a vehicle in which they may ride over the lonely and rocky road he leaves behind him. It is for that reason that we have frequently said that “Where the terms of a policy are susceptible of different interpretations the construction most favorable to the insured should be the one adopted . . . The reason for this is that the language of the policy is prepared by the insurer, presumably with the purpose in mind of protecting itself against future claims in regard to which it does not desire to *538accept liability.” (Snader v. London & Lancashire Indent,. Co., 380 Pa. 548, 551.)
This fundamental principle of construction was reinforced by our statement in the Beley case that: “Obviously the right of an insured to recover under a life insurance policy should not be left to depend upon the determination of a question not governable by any definite test either legal or factual; on the contrary, its terms and conditions should be interpreted according to some definite and uniform standard.” That definite and uniform standard we have established, namely, that war means war according to the Constitution. Why are we departing from that standard which is so simple, so just, and so fair? Why should the right of a beneficiary under an insurance policy have to depend upon commas, semi-colons and exhausting reasoning that might be applicable to an algebraic problem but hardly consonant with the simple duty of doing justice under a contract whose intent and purpose are clear?
I dissent from the decision of the Majority for the following reasons:
1. It deprives the plaintiff Francis Thomas, Sr., of a recovery to which he is entitled.
2. It accomplishes a retreat from a principle solemnly arrived at and solemnly announced.
3. It accomplishes the reversal of a previous decision without a specific statement to that effect.
4. It is a blow to the integrity of precedents.
5. It plays at ducks and drakes with the principle of stare decisis.
8. It throws a veil of perplexity, doubt and confusion over insurance contracts.
7. It gives to “war” a hydra-headed meaning.
8. It encourages the use by insurance-policy-drafters of ambiguous phrases.
*5399. It ignores a provision of the United States Constitution.
10. It presumes that the charter of the United Nations supersedes the authority of the United States Constitution.

 It is an interesting, if not disturbing, phenomenon, that this is the third time in as many months that a Court of Common Pleas has reversed the Supreme Court of Pennsylvania without arousing *520any expression of concern on tile part of this Court. The other-cases are Commonwealth v. Green., 387 Pa. 515, and Clewell v. Pummer, 388 Pa. 592.


 The principle enunciated in this decision was adopted in many other cases, e. g., Rosenan v. Idaho Mutual Benefit Association, 65 Idaho 408; Savage v. Sun Life Assurance Company of Canada, 57 F. Sapp. 620; Pang v. Sun Life Assurance Company of Canada, 14 CCH Life Cases 496, 37 Hawaiian Rep. 208.


 Italics throughout, ours.


 The United States Supreme Court denied certiorari: 346 U. S. 820 (1953).


 Orloff v. Willoughby, 345 U. S. 83.